Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/22/2022:
Amendments of Claims 1 to 12, 14 and 16 are acknowledged.
New Claims 21 to 23 are acknowledged.

Note that:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ickert (US 2017/0267463) in view of Rizzi (US 2017/0305585).
Regarding Claims 1, 11 and 16:
Ickert discloses packaging machine for production of a plurality of individual packagings, each packaging having a planar product carrier, and a top film which encloses a product positioned on the product carrier in a gas-tight manner (Paragraph 40, Figure 1, Trays 3 will be considered the planar product carriers and the “lid film” is not numbered), the packaging machine comprising: 
a sealing station with a tool upper part which comprises a sealing tool for a sealing operation, (Paragraph 30, Figure 1, Sealing machine 1, to seal the lid to the trays 3, to execute the sealing of the lid to the tray some kind of sealing tool is required) and a tool lower part that comprises a belt conveying module including a conveyor (Figures 1 and 3, grouping conveyor 4).
Ickert does explicitly disclose any details of the tool upper part or details regarding its operation.
Rizzi teaches a tool upper part for a similar packaging machine for production of a plurality of individual packagings which includes a tool upper part which comprises an outer frame as well as a sealing tool mounted movable relative to the outer frame for a sealing operation (Figure 2, supports 4 will be considered the packages), Upper tool 21, that includes a not numbered outer frame that supports most the elements of the upper tool and an inner heater 200 mounted movable relative to the outer frame for a sealing operation as can be seen on Figures 8 to 10); Rizzi also discloses that on a closed position forming a sealing chamber (Figure 3, Paragraphs 167 and 501, said upper tool 21 and lower tool 22 cooperating to define a packaging chamber 24 which is closed); and in the closed position of the sealing station, the sealing tool mounted in the sealing chamber can be lowered for the sealing operation from a resting position, in which the sealing tool is mounted spaced from the lower tool, to a sealing position in which the sealing tool is moved closer to the tool lower part, and wherein the tool lower part is configured to absorb, at least in sections, a sealing force exerted by the sealing tool as a counter-pressure support when the sealing tool is in the sealing position (The tool lower part 22 absorbs the load applied by inner heater 200 on the edge of supports 4).  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ickert the teachings of Rizzi and include a tool upper part as disclosed to seal the lid to the trays of Ickert as the use of similar heads is a common practice in the art; and considering that the grouping conveyor 4 is the tool lower part,  the combination will result that on a closed position the outer frame together with the belt conveying module form a sealing chamber, that in the closed position of the sealing station, the sealing tool mounted in the sealing chamber can be lowered for the sealing operation from a resting position, in which the sealing tool is mounted spaced from the conveyor belt, to a sealing position in which the sealing tool is moved closer to  the conveyor belt, and wherein the conveyor belt
Regarding Claims 2, 3, 12, 17, and 18:
As discussed for Claims 1, 11 and 16 the modified invention of Ickert discloses the invention as claimed, in particular Ickert discloses that the belt conveying module, as part of the tool lower part, in a transport position when the sealing station is in an open position; loading the belt conveying module with one or more of the product carriers, each of the one or more product carriers loaded with a product; feeding the one or more of the product carriers loaded with products from outside the sealing station to the belt conveying module using a feeding belt positioned in a direction of transport upstream of the belt conveying module (Figure 3 shows the containers 3 filled with a product being fed to the grouping conveyor 4 by belt carriers 12).
The modified invention of Ickert does not specifically disclose that the belt conveying module with the sealing station open can be raised by a lifting mechanism from a transport position in a direction of the outer frame arranged thereabove in order to form the sealing chamber.
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings wherein the lower tool with the sealing station open can be raised from a transport position in a direction of the outer frame arranged thereabove in order to form the sealing chamber.
(Paragraph 503, Figure 1, Lower tool 22 is raised by actuator 22 and the upper and lower tools 21, 22 cooperate to define a packaging chamber 24).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and configure the lower tool, which comprises the grouping conveyor 4, to make it rise from a transport position in a direction of the outer frame arranged thereabove in order to form the sealing chamber. Note that actually Ickert discloses belt conveyors configured to rise vertically by operation of an actuator (Figure 7, paragraph 0041, FIG. 7 shows the carrier 12 of a second embodiment, wherein an acceleration finger can be moved by means of a first horizontal linear unit 22 in a longitudinal direction that is identical to the production direction P and in addition vertically by means of a second vertical linear drive unit or lifting unit 23) so the concept of a conveyor that can be elevated is well known in the art.

Regarding Claims 4, 13 and 20:
As discussed for Claims 1, 11 and 16 the modified invention of Ickert discloses the invention as claimed.
The modified invention of Ickert does not disclose any cutting operation.
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings wherein the sealing tool and the lower tool are disposed to be lowered together to a cutting position for performing a cutting operation (Figures 18 to 21 show the steps of the cutting operation and it is made with the lower tool in a position lower than the fully closed position but the knife 321 is lowered with the sealing tool to cut the lid.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and cut the lid on a cutting operation while the sealing tool and the lower tool, comprising the belt conveying module, are disposed to be lowered together since that is a well known way to execute the cutting of the excess material of the lid.

Regarding Claims 5 to 7, 14 and 19:
As discussed for Claims 1, 11 and 16 the modified invention of Ickert discloses the invention as claimed.
The modified invention of Ickert does not disclose a clamping frame or having a particular packaging atmosphere.
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings including a clamping frame disposed between the outer frame and the lower tool for the formation of the sealing chamber (Figure 2, Paragraph 598, Insert 400 clamps the lid material 18a in position) interposed between the upper and lower tools to avoid that the cutting tool interferes with the tray rim and to keep the film in proper position during cutting; the clamping frame rests on at least one support unit at least temporarily in a predetermined position during a working cycle of the packaging machine (Figure 4 shows the clamps 400 resting on a surface of the lower tool 22 that can be considered a “support unit”); also teaches at least one ventilation and/or venting duct formed in the closed position by way of the outer frame and the clamping frame, wherein the at least one ventilation and/or venting duct may create a desired packaging atmosphere (Paragraph 0624, Figures 5 and 6, vacuum arrangement 27 connected to the packaging chamber 24 and configured for removing gas from inside said packaging chamber, note how the vacuum lines cut across the clamps 400 and the outer frame to provide vacuum to hold the lid to the sealing tool, the system can also provide a  controlled atmosphere arrangement 30 connected to the packaging chamber 24 and configured for injecting a gas stream into said packaging chamber).   
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and include a clamping frame disposed between the outer frame and the belt conveying module, the clamping frame resting on a support unit during a working cycle of the packaging machine to avoid that the cutting tool interferes with the tray rim and to keep the film in proper position during cutting and ventilation and/or venting ducts formed in the closed position by way of the outer frame and the clamping frame, so the ducts may create a vacuum to hold the lid to the sealing tool and create a desired packaging atmosphere.

Regarding Claim 8:
As discussed for Claim 1 the modified invention of Ickert discloses the invention as claimed.
The modified invention of Ickert does not disclose a top film transport unit positioned in a direction of transport upstream of the belt conveying module of the sealing station.  
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings including a top film transport unit positioned in a direction of transport upstream of the belt conveying module of the sealing station (Figure 1A, film driving assembly 5) to provide film material to close the product carriers.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and include a top film transport unit positioned in a direction of transport upstream of the belt conveying module of the sealing station to provide film material to close the product carriers.

Regarding Claim 9:
As discussed for Claim 1 the modified invention of Ickert discloses the invention as claimed.
The modified invention of Ickert does not disclose if the conveyor belt comprises at least one guide for the product carriers and/or a conveyor belt section of the conveyor belt facing the sealing tool is arranged at least in part on a sliding plate of the conveyor belt formed as an abutment for the sealing operation.  
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings including one guide on the lower tool for the product carriers formed as an abutment for the sealing operation (Figure 2, inner walls 23 includes seats 23b that support the edges of the product supports 4 and serve as abutments for the sealing operation).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and include guides on the grouping conveyor to support the edges of the product carriers to serve as abutments during the sealing operation.

Regarding Claims 10 and 15:
Ickert discloses the sealing tool and the belt conveying module are disposed to seal packagings according to a machine cycle in multiple lanes and/or in multiple rows (Figures 4 and 5 show the grouping conveyor 4 being loaded with multiple lanes and rows of supports 3).   

Regarding Claims 21 to 23:
As discussed for Claims 1, 11 and 16 the modified invention of Ickert discloses the invention as claimed.
The modified invention of Ickert does specifically disclose a hot seal seam for sealing the top film with the product carrier.  
Rizzi teaches a similar packaging machine for production of a plurality of individual packagings where the lids are heat sealed to the product carriers (Abstract) for lids made of a film of the heat-shrinkable type.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ickert the teachings of Rizzi and use a hot seal seam for sealing the top film with the product carrier since the use a heat seal for lids made of a film of the heat-shrinkable type.

Response to Arguments
Applicant’s arguments with respect to the rejections as presented on the previous action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Palumbo (US 20170029146, US 2016/0194101, US 2016/0068288, US 2016/0176598), Holzem (US 2013/0255201), Ickert (same inventor US 2012/0324835), Scheibel (US 2011/0083401), Vaccari (US 9162825), Boekstegers (US 2010/0293899) and Seggern (US 2007/0022717), disclose very similar upper tools to the one of Rizzi (US 2017/0305585) and could have been used for a proper rejection; also, Scolaro (US 2001/0011445) disclosed a similar upper tool and a lower tool comprising a conveyor, Osterrieder (US 2012/0272623), Koke (US 7464521) and Johnson (US 5247746) disclose lower tools comprising conveyor belts. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ROBERT F LONG/             Primary Examiner, Art Unit 3731